13-134
         Lin v. Holder
                                                                                       BIA
                                                                               A073 554 915
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       FENG LIN,
14                       Petitioner,
15
16                       v.                                     13-134
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Khagendra Gharti-Chhetry, New York,
24                                      New York.
25
26       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
27                                      General; Russell J.E. Verby, Senior
28                                      Litigation Counsel; John D.
29                                      Williams, Trial Attorney, Civil
30                                      Division, Office of Immigration
31                                      Litigation, United States Department
32                                      of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Feng Lin, a native and citizen of the People’s Republic

 6   of China, seeks review of a December 26, 2012, order of the

 7   BIA denying her motion to reopen proceedings.     See In re

 8   Feng Li, No. A073 554 915 (B.I.A. Dec. 26, 2012).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of this case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     We review the agency’s factual findings

14   regarding country conditions under the substantial evidence

15   standard.   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

16   2008).   There is no dispute that Lin’s motion to reopen,

17   filed in 2012, was untimely because the BIA issued a final

18   order of removal in 2001.     See 8 U.S.C. § 1229a(c)(7)(C)(I)

19   (setting forth 90-day deadline for filing to reopen); 8

20   C.F.R. § 1003.2(c)(2) (same).

21       To the extent Lin argues that her conversion to

22   Christianity excuses the untimeliness of her motion to

23   reopen, her conversion is a change in her personal

                                     2
 1   circumstances, not a change in conditions in China as

 2   required to excuse the 90-day time limit.   See 8 U.S.C.

 3   § 1229a(c)(7)(C)(ii); Wang v. BIA, 437 F.3d 270, 273-74 (2d

 4   Cir. 2006) (clarifying that limitations on motions to reopen

 5   may not be suspended because of a “self-induced change in

 6   personal circumstances” that is “entirely of [the

 7   applicant’s] own making after being ordered to leave the

 8   United States”).

 9       Further, the agency did not err in finding that Lin

10   failed to present sufficient evidence of changed conditions

11   in China.   First, the BIA was not required to credit Lin’s

12   individualized evidence given the earlier adverse

13   credibility determination.   See Qin Wen Zheng v. Gonzales,

14   500 F.3d 143, 147 (2d Cir. 2007).   The agency also

15   reasonably rejected Lin’s own statement, and those from her

16   daughter and sister, as unsworn and/or submitted by

17   interested parties.   See Matter of H-L-H- & Z-Y-Z-, 25 I. &

18   N. Dec. 209, 215 (BIA 2010) (rejecting affidavits from

19   applicant’s friends and relatives because they were prepared

20   by “interested witnesses”), remanded in part on other

21   grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.

22   2012).   Further, Lin’s objective evidence of country


                                   3
 1   conditions was unrelated to religious persecution or related

 2   to repression of religion in Hong Kong, Macau and Tibet, but

 3   not in her province of Fujian in mainland China.

 4   Accordingly, nothing in the record compels the conclusion

 5   that there has been a material change in conditions in

 6   China, as required to overcome the time limitation.      See 8

 7   U.S.C. §§ 1229a(c)(7)(C)(ii), 1252(b)(4)(B) (The BIA’s

 8   factual findings are “conclusive unless any reasonable

 9   adjudicator would be compelled to conclude to the

10   contrary.”).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4